COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

Cause number:              01-13-00103-CR
Style:                     O.D. VanDuren
                           v The State of Texas
Date motion filed:         January 29, 2014
Party filing motion:       Appellant
Document to be filed:      Appellant's Brief

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          On January 29, 2014, appellant, O.D. VanDuren, filed a “Motion Relating to Appellant’s Brief”
          requesting that this Court (1) suspend the requirement that appellant file copies of his appellant’s
          brief and (2) “accept his pro se brief as his Appellate Brief.”

          The motion is granted. The requirement that appellant file five copies of his appellant’s brief with
          this Court under Texas Rule of Appellate Procedure 9.3(a)(1) is suspended. See TEX. R. APP. P. 2.
          Appellant’s pro se brief is deemed to be his appellant’s brief.


Judge's signature: /s/ Justice Jane Bland

                   Acting individually            Acting for the Court

Panel consists of ______________________________.

Date: February 20, 2014




November 7, 2008 Revision